Exhibit 23 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference of our reports dated March 12, 2009, with respect to the consolidated financial statements of The Davey Tree Expert Company, and the effectiveness of internal control over financial reporting of The Davey Tree Expert Company included in this Annual Report (Form 10-K) for the year ended December31, 2008, in the following Registration Statements: Registration Number Description of Registration Statement 33-59347 The Davey Tree Expert Company 1994 Omnibus Stock Plan – Form S-8 333-24155 The Davey 401KSOP and ESOP – Form S-8 333-123767 The Davey Tree Expert Company 2004 Omnibus Stock Plan – Form S-8 /s/ Ernst & Young LLP Akron,
